United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.G., Appellant
and
U.S. POSTAL SERVICE, NARRERO POST
OFFICE, Marrero, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2073
Issued: February 20, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 6, 2007 appellant timely filed an appeal from a May 10, 2007 merit decision
of the Office of Workers’ Compensation Programs denying his claim for wage-loss
compensation for the intermittent period October 31, 2006 through February 8, 2007. He also
appealed a July 11, 2007 nonmerit decision denying his request for written review of the
evidence. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this claim.1
ISSUES
The issues are: (1) whether appellant established that he was disabled on October 31,
November 30 through December 2, 2006, January 22 through 25 and February 6 through 8, 2007
and (2) whether the Office properly denied his request for written review of the evidence as
untimely filed.

1

The record includes evidence received after the Office issued the May 10, 2007 decision. The Board cannot
consider new evidence for the first time on appeal. 20 C.F.R. § 501.2(c) (2004).

FACTUAL HISTORY
On February 18, 1999 appellant filed a traumatic injury claim alleging that on the same
day while pushing dispatch equipment he felt a sharp pain and his knees gave away. On
February 23, 2000 the Office accepted his claim for right medial meniscal tear and aggravation
of preexisting degenerative joint disease in the right knee.
On January 16, 2007 appellant filed a claim for compensation for October 31,
November 30, December 1 and 2, 2006 and 40 hours between December 9 and 15, 2006.2 He
was compensated for 40 hours between December 9 and 15, 2006.
On February 16, 2007 appellant filed a claim for compensation for October 31,
November 30 and December 1 and 2, 2006 as well as 16 hours between January 22 and 25 and
24 hours between February 5 and 9, 2007.3
Medical evidence was received by the Office. In a November 30, 2006 physical therapy
discharge summary, it was stated that appellant attended therapy from September 20 through
October 20, 2006, but then did not return.
On March 1, 2007 the Office requested medical evidence to support disability for the
claimed dates between October 31, 2006 and February 9, 2007.
On March 7, 2007 appellant underwent arthroscopy and partial medial meniscectomy on
his right knee.
On March 20, 2007 appellant filed a claim for compensation for the period March 5
through 18, 2007. He was compensated for the claimed period.
On April 4, 2007 appellant filed a claim for compensation for the period March 19
through April 1, 2007. He was compensated for the claimed period.
In a May 3, 2007 letter, the Office outlined appellant’s entitlement to compensation
benefits and his responsibility to return to work in connection with his injury.
On May 10, 2007 the Office denied appellant compensation for the period October 31,
2006 through February 9, 2007. It compensated him for eight hours for the period February 5
through 9, 2007. The Office found that the medical evidence failed to support disability on the
dates: October 31, November 30 through December 2, 2006, January 22 to 25 and February 6 to
8, 2007. On June 15, 2007 appellant requested a review of the written record.
On July 11, 2007 the Office denied appellant’s request for review of the written record on
the grounds that his request was untimely.

2

Appellant did not identify the specific days he was disabled during this time period.

3

Id.

2

LEGAL PRECEDENT -- ISSUE 1
A claimant, for each period of disability claimed, has the burden of proving by the
preponderance of the reliable, probative and substantial evidence that he or she is disabled for
work as a result of the employment injury. Whether a particular injury causes an employee to be
disabled for employment, and the duration of that disability, are medical issues which must be
established, probative and substantial evidence.4
In this case, appellant has the burden of establishing by the weight of the substantial,
reliable and probative evidence, a causal relationship between his claimed disability during the
intermittent period October 31, 2006 through February 8, 2007 and his accepted right knee
condition.5 The Board has held that the mere belief that a condition was caused or aggravated by
employment factors or incidents is insufficient to establish a causal relationship between the
two.6 The Board will not require the Office to pay compensation for disability in the absence of
medical evidence directly addressing the particular period of disability for which compensation
is claimed. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation.7
ANALYSIS -- ISSUE 1
Appellant has an accepted injury for medial meniscal tear and aggravation of preexisting
degenerative joint disease in the right knee. He claims that he was disabled from work on
October 31, November 30 through December 2, 2006 and January 22 through 25 and February 6
through 8, 2007.
Appellant bears the burden to establish through medical evidence that he was totally
disabled during this time period and that his disability was causally related to his accepted injury.
He submitted numerous medical reports but none of them provided evidence to establish that his
disability, during the alleged time periods was causally related to his accepted conditions.
The only medical evidence either dated or referencing the dates at issue is a
November 30, 2006 physical therapy discharge summary. Appellant would be entitled to
compensation for any time missed from work due to medical treatment for an employmentrelated condition.8 However, the Office’s obligation to pay for medical expenses and expenses
incidental to obtaining medical care, such as loss of wages extends only to expenses incurred for
treatment of the effects of any employment-related condition.9 The discharge summary does not
establish that appellant was at physical therapy on that day as the last service date is noted as
4

Fereidoon Kharabi, 52 ECAB 291 (2001).

5

Alfredo Rodriguez, 47 ECAB 437 (1996)

6

Id.

7

Fereidoon Kharabi, supra note 4

8

Vincent E. Washington, 40 ECAB 1242 (1989).

9

Dorothy J. Bell, 47 ECAB 624 (1996).

3

October 20, 2006. The Board finds that appellant has not established that he was disabled during
the claimed time period as a result of his employment injury
LEGAL PRECEDENT -- ISSUE 2
Section 8124 of the Federal Employees’ Compensation Act provides that a claimant is
entitled to a hearing before an Office representative when a request is made within 30 days after
issuance of an Office final decision.10
Section 10.615 of Title 20 of the Code of Federal Regulations provides that a hearing is a
review of an adverse decision by a hearing representative. Initially, the claimant can choose
between two formats: An oral hearing or a review of the written record.11
ANALYSIS -- ISSUE 2
Appellant’s request for a review of the written record was untimely. The Office denied
his claim on May 10, 2007 and his request for a review of the written record was postmarked
June 15, 2007. Because appellant requested a review of the record more than 30 days after the
merit decision was issued he is not entitled to a review as a matter of right. In its May 10, 2007
decision, the Office also denied appellant’s request for a review of the written record on the
grounds that the issue could be addressed by requesting reconsideration and submitting evidence
not previously considered which establishes that he was entitled to disability compensation. The
Office exercised its discretionary powers in denying appellant’s request for a hearing and in so
doing, did not act improperly.12 Moreover, there is no evidence in the case record to establish
that the Office otherwise abused its discretion in denying appellant’s review of the written
request. Accordingly, the Board finds that the Office properly exercised its discretion in denying
appellant’s request for a review of the written record.
CONCLUSION
Appellant failed to establish that he was disabled for intermittent periods from
October 31, 2006 through February 8, 1007 and the Office properly denied his request for an oral
hearing as untimely filed.

10

5 U.S.C. § 8124(b)(1).

11

20 C.F.R. § 10.615.

12

Mary B. Moss, 40 ECAB 640, 647 (1989).

4

ORDER
IT IS HEREBY ORDERED THAT the July 11 and May 10, 2007 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 20, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

